_____________

                                No. 96-1841SD
                                _____________

James H. Big Boy, for Edward          *
V. Big Boy,                           *
                                      *
                   Appellant,         *    Appeal from the United States
                                      *    District Court for the District
     v.                               *    of South Dakota.
                                      *
Shirley S. Chater, Commissioner       *          [UNPUBLISHED]
of Social Security                    *
Administration, *
                                      *
                   Appellee.          *
                                _____________

                        Submitted:   November 22, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     James H. Big Boy appeals the district court's dismissal of Big Boy's
action for judicial review for lack of subject matter jurisdiction.   After
careful review of the parties' briefs, we affirm for the reasons stated in
the district court opinion.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.